Exhibit 10.4
AMERICAN MEDICAL SYSTEMS, INC.
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
     THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is made
and entered into effective as of March 26, 2010, between American Medical
Systems, Inc., a Delaware corporation (the “Company”), and Maximillian D. Fiore
(the “Executive”).
RECITALS
     WHEREAS, the Company and the Executive are parties to an Employment
Agreement, dated as of August 3, 2009 (the “Employment Agreement”);
     WHEREAS, the parties hereto desire to amend and restate the Employment
Agreement to reflect changes in the employment relationship as set forth herein.
     NOW, THEREFORE, on the basis of the foregoing premises and in consideration
of the mutual covenants and agreements contained herein, the parties hereto
agree as follows:
     Section 1. Employment. The Company hereby agrees to continue to employ the
Executive and the Executive hereby accepts employment with the Company, on the
terms and subject to the conditions hereinafter set forth. The Executive shall
serve as the Sr. Vice President and Chief Technology Officer of American Medical
Systems Holdings, Inc. (the “Parent Corporation”) and the Company, and, in such
capacity, shall report directly to the Company’s Chief Executive Officer and
shall have such duties as are typically performed by the Chief Technology
Officer of a corporation, together with such additional duties, commensurate
with the Executive’s position as the Chief Technology Officer of the Company, as
may be assigned to the Executive from time to time by the Company’s Chief
Executive Officer. The principal location of the Executive’s employment shall be
at the Company’s principal executive office located in Minnetonka, Minnesota,
although the Executive understands and agrees that he may be required to travel
from time to time for Company business reasons.
     Section 2. Term. This Agreement shall take effect on the date first listed
above and Executive’s employment shall continue until terminated in accordance
with Section 6 below (the “Employment Term”). The Executive will be employed on
an “at-will” basis.
     Section 3. Compensation. During the Employment Term, the Executive shall be
entitled to the following compensation and benefits:
     (a) Salary. As compensation for the performance of the Executive’s services
hereunder, the Company shall pay to the Executive a base salary (the “Salary”)
of $293,800 per year with increases, if any, as may be approved by the Board of
Directors or the Compensation Committee of the Board. The Salary shall be
payable in accordance with the customary payroll practices of the Company as the
same shall exist from time to time. In no event shall the Salary be decreased
during the Employment Term.

 



--------------------------------------------------------------------------------



 



     (b) Bonus. During the Employment Term, in addition to Salary, the Executive
shall be eligible to participate in the executive variable incentive plan or
such other bonus plans as may be adopted from time to time by the Board of
Directors or the Compensation Committee of the Board for other officers of the
Company (the “Bonus”) for each such fiscal year ending during the Employment
Period. The Executive’s entitlement to the Bonus for any particular fiscal
quarter or year shall be based on the attainment of performance objectives
established by the Board of Directors or the Compensation Committee of the Board
in any such bonus plan, and the Executive’s target Bonus for 100% achievement of
performance objectives under such bonus plan shall be 40% of base Salary with
increases, if any, as may be approved by the Board of Directors or the
Compensation Committee of the Board.
     (c) Benefits. Except as otherwise provided in this Agreement, in addition
to the Salary and Bonus, if any, the Executive shall be entitled during the
Employment Term to participate in medical, dental, life and disability insurance
programs and other benefit programs provided to other officers of the Company on
terms no less favorable than those available to the other officers of the
Company. The Executive shall also be entitled to twenty seven (27) paid-time-off
days, same number of holidays and other benefits as are generally allowed to
other senior executives of the Company in accordance with the Company’s policies
in effect from time to time.
     Section 4. Exclusivity. During the Employment Term, the Executive shall
devote his full time to the business of the Company and its subsidiaries, shall
faithfully serve the Company and its subsidiaries, shall use his best efforts to
promote and serve the interests of the Company and its subsidiaries and shall
not engage in any other business activity, whether or not such activity shall be
engaged in for pecuniary profit, except that the Executive may (i) participate
in the activities of professional trade organizations related to the business of
the Company and its subsidiaries, (ii) engage in personal investing activities
and (iii) serve on the board of directors of not more than two (2) other
companies whose businesses are not in competition with the business interests of
the Company, and which have been approved by the Chief Executive Officer,
provided that the activities set forth in these clauses (i), (ii) and (iii),
either singly or in the aggregate, do not interfere in any material respect with
the services to be provided by the Executive hereunder.
     Section 5. Reimbursement for Expenses. During the Employment Term, the
Executive is authorized to incur reasonable expenses in the discharge of the
services to be performed hereunder, including expenses for travel,
entertainment, lodging and similar items in accordance with the Company’s
expense reimbursement policy, as the same may be modified by the Company from
time to time. The Company shall reimburse the Executive for all such proper
expenses upon presentation by the Executive of itemized accounts of such
expenditures in accordance with the financial policy of the Company, as in
effect from time to time.
     Section 6. Termination and Default.
     (a) Death. The Executive’s employment shall automatically terminate upon
his death and upon such event, the Executive’s estate shall be entitled to
receive the amounts specified in Section 6(e) below.

2



--------------------------------------------------------------------------------



 



     (b) Disability. If the Executive is unable to perform the duties required
of him under this Agreement because of illness, incapacity, or physical or
mental disability, the Employment Term shall continue and the Company shall pay
all compensation required to be paid to the Executive hereunder, unless the
Executive is disabled such that the Executive would be entitled to receive
disability benefits under the Company’s long-term disability plan, or if no such
plan exists, the Executive is unable to perform the duties required of him under
this Agreement for an aggregate of 180 days (whether or not consecutive) during
any 12-month period during the term of this Agreement, in which event the
Executive’s employment shall terminate.
     (c) Cause. The Company may terminate the Executive’s employment at any
time, with or without Cause. In the event of termination pursuant to this
Section 6(c) for Cause (as defined in the American Medical Systems, Inc.
Executive Severance Pay Plan (the “Severance Plan”) (“Cause”)), the Company
shall deliver to the Executive written notice setting forth the basis for such
termination, which notice shall specifically set forth the nature of the Cause
which is the reason for such termination. Termination of the Executive’s
employment hereunder shall be effective upon delivery of such notice of
termination.
     (d) Resignation. The Executive shall have the right to terminate his
employment at any time by giving notice of his resignation.
     (e) Payments.
     (1) In the event that the Executive’s employment terminates for any reason,
the Company shall pay promptly to the Executive all amounts and benefits accrued
but unpaid hereunder through the date of termination in respect of Salary or
unreimbursed expenses, including accrued and unused paid-time off days.
     (2) In the event of the Executive’s Termination of Employment (as defined
in the Severance Plan) by the Company without Cause during the Employment Term,
and Executive executes within forty-five days following Termination of
Employment (and does not revoke within the relevant statutory periods) a Release
and Separation Agreement in the form provided by the Company (a “Release”), then
in addition to the amounts specified in Section 6(e)(1), Executive shall be
entitled to receive additional payments pursuant to the terms set forth in the
Severance Plan.
     (3) In the event Executive is entitled to severance pay under a separate
Change in Control Severance Agreement between the Parent Company and the
Participant (the “CIC Severance Agreement”), then in addition to the amounts
specified in Section 6(e)(1), the Executive shall be entitled to receive
additional payments pursuant to the terms set forth in the CIC Severance
Agreement and shall not be entitled to receive payments under the Severance
Plan.
     Section 7. Restrictions on Competitive Activities. The Executive
acknowledges that the agreements and covenants contained in this Section 7 are
essential to protect the value of the

3



--------------------------------------------------------------------------------



 



Company’s business and assets and by his or her current employment with the
Company, the Executive has obtained and will obtain such knowledge, contacts,
know-how, training and experience and there is a substantial probability that
such knowledge, know-how, contacts, training and experience could be used to the
substantial advantage of a competitor of the Company and to the Company’s
substantial detriment. The Company’s initial offer of employment to the
Executive, as well as the compensation, benefits, stock options, and potential
bonus, constituted the consideration to support the Restrictions on Competitive
Activities set forth in the Executive’s initial Employment Agreement, and as
carried forward, subject to modification, in this Agreement. This Agreement
shortens the duration of the restrictions on competitive activities as
originally provided in the Employment Agreement. The Executive and Company agree
that those restrictions, as set forth in the Employment Agreement and this
Agreement, are legitimate, necessary, reasonable in geographic scope and
duration, and supported by adequate consideration, including, without
limitation, the shortened duration of the restrictions and are fully
enforceable. In consideration of the foregoing and the other covenants and
agreements of the Company set forth herein, the Executive agrees to the
restrictions contained in this Section 7.
     (a) Non-Solicitation. The Executive agrees that the Executive will not,
during the Executive’s employment with the Company and for a period of one year
following the date of the Executive’s voluntary or the Company’s involuntary
termination of the Executive’s employment with the Company (the “Restrictive
Period”), directly or indirectly solicit, or assist anyone else in the
solicitation of, any of the Company’s current employees who worked for the
Company for the purpose of hiring them, engaging them as consultants, or
inducing them to leave their employment with the Company. If the Executive is
approached by one of the Company’s employees regarding potential employment,
consultation or contract, as described above during the Restrictive Period of
non-solicitation, the Executive must immediately (1) fully inform the employee
or former employee of the Executive’s non-solicitation obligation described
above; and (2) refrain from engaging in any communication with the employee or
former employee regarding potential employment, consultation or contract.
     (b) “Company Product” means any product, product line or service that has
been designed, developed, manufactured, marketed, sold or is under research,
development, or is being pursued through acquisition or licensure, or has been
the subject of disclosure to the Company in response to a due diligence process
by the Company, at any time during the Executive’s employment with the Company;
provided, however, that if the Executive becomes entitled to the benefits
described in Section 2 of the CIC Severance Agreement, then the definition of
“Company Product” shall mean Company Product as of immediately prior to the
“change in control” as defined in the CIC Severance Agreement.
     (c) “Competitive Product” means goods, products, product lines or services
developed, designed, manufactured, marketed, promoted, sold, serviced, or that
are in development or the subject of research by any Person that are the same or
similar, perform any of the same or similar functions, may be substituted for,
or are intended or used for any of the same purposes as a Company Product.

4



--------------------------------------------------------------------------------



 



     (d) “Conflicting Organization” means any Person (including the Executive),
and any parent, subsidiary, partner or affiliate of any Person, that engages in,
or is about to become engaged in, the development, design, production,
manufacture, promotion, marketing, sale, support or service of a Competitive
Product.
     (e) Non-Competition. The Executive agrees that the Executive will not,
during the Restrictive Period, alone or in any capacity with another Person
(e.g., as an advisor, consultant, principal, agent, partner, officer, director,
shareholder, employee or otherwise), within any geographic area where the
Company does business:
     (1) directly or indirectly disclose to a Conflicting Organization the names
or any other information regarding the Company’s customers, or, on behalf of a
Conflicting Organization, call on, solicit, take away, or attempt to call on,
solicit, or take away any of the customers of the Company on whom the Executive
called, or otherwise had contact on behalf of the Company, or developed
knowledge regarding the customer’s need for or use of Competitive Product(s); or
     (2) seek or obtain employment with, work for, consult with, or lend
assistance to any Conflicting Organization in a capacity which is the same as or
similar to the employment capacity the Executive performed on behalf of the
Company; or
     (3) directly or indirectly participate in or support in any capacity the
manufacture, invention, development, testing or research of any Competitive
Product; or
     (4) disrupt, damage, impair, or interfere with the business of the Company
whether by way of interfering with or disrupting the Company’s relationship with
employees, customers, agents, representatives or vendors.
     (f) Exception. During the Restrictive Period, the restrictions contained in
this Section 7 will not prevent the Executive from accepting employment with, or
providing consulting services to, a large diversified organization with separate
and distinct divisions that do not compete, directly or indirectly, with the
Company. During the Restrictive Period set forth in this Section 7, the
Executive will inform any new employer, prior to accepting employment or
providing consulting services, of the existence of this Agreement and provide
such employer with a copy of this Agreement.
     Section 8. Trade Secrets. The Company has, and is expected to develop
certain concepts, products, processes, information, designs, ideas, policies and
procedures (collectively, “Trade Secrets”) which it uses in its business which
give the Company an advantage over competitors who do not know, understand or
use these secrets. Trade Secrets include the following information:
     (a) information which in any way relates to the Company’s design,
engineering, manufacturing or management activities, financial condition,
financial operations, purchasing activities, business plans and marketing
activities;

5



--------------------------------------------------------------------------------



 



     (b) information acquired or compiled by the Company regarding actual or
potential customers, including their identities, their development prospects,
financial information concerning their business operations, identity and
quantity of products or services purchased from the Company, and all related
accounts receivable information;
     (c) information concerning or resulting from the development of internal
policies, procedures, standards, quality or productivity measures or tools; and
     (d) any other information (in whatever form) as may, from time to time, be
designated by the Company as “Proprietary” or a “Trade Secret.”
     Except as may be required by the Executive’s employment with the Company or
as expressly agreed upon by the Company in writing, the Executive agrees that he
will not, during or after his employment with the Company, use or disclose any
Trade Secrets or permit any person to examine or copy any Trade Secrets. If any
of the above classes of information is found by a court to not constitute Trade
Secrets, such information shall constitute “Confidential Information” for
purposes of this Agreement.
     Section 9. Confidential Information. The Company has, and is expected to
develop other Confidential Information, concepts, designs, policies, and
procedures having independent economic value from not being generally known or
ascertainable by proper means which the Executive will or may learn in the
course of employment but which does not constitute Trade Secrets as described
above. For purposes of this Agreement, “Confidential Information” means any
proprietary, confidential or competitively sensitive information and materials
which are the property of or relate to the Company including, without
limitation:
     (a) the identity of the Company’s past, present and prospective customers,
clients or business contacts, and all documents, information and materials which
concern or relate to such customers, clients or business contacts;
     (b) marketing, sales, and advertising information; marketing and sales
techniques, strategies, efforts and data; business plans and product development
and delivery schedules; market research and forecasts;
     (c) organizational information, such as personnel and salary data, merger,
acquisition and expansion information; information concerning methods of
operation; divestiture information, and competitive information pertaining to
the Company’s distributors;
     (d) technical information such as product specifications, compounds,
formulas, improvements, discoveries, developments, designs, inventions,
techniques, and new products;
     (e) information disclosed to the Executive as part of any specialized,
proprietary training process; and
     (f) information of third parties provided to the Executive subject to
non-disclosure restrictions for use in the Executive’s business for the Company.

6



--------------------------------------------------------------------------------



 



     Except as may be required by the Executive’s employment with the Company or
as expressly agreed upon in writing by the Company in writing, the Executive
agrees that he will not, during or at any time after his employment with the
Company, use or disclose any Confidential Information or permit any person to
examine, copy or otherwise receive any Confidential Information.
     Section 10. Inventions.
     (a) “Inventions” means any inventions, discoveries, improvements and ideas,
whether or not in writing or reduced to practice and whether or not patentable
or copyrightable, made, authored or conceived by the Executive, whether by his
individual efforts or in connection with the efforts of others, and that either
(i) relate in any way to the Company’s business, products or processes, past,
present, anticipated or under development, or (ii) result in any way from the
Executive’s employment by the Company, or (iii) use the Company’s equipment,
supplies, facilities or trade secret information.
     (b) The Executive agrees that all Inventions made by him during the period
of his employment with the Company and for six (6) months thereafter, whether
made during the working hours of the Company or on the Executive’s own time,
will be the sole and exclusive property of the Company. The Executive will, with
respect to any Invention: (i) keep current, accurate, and complete records,
which will belong to the Company and be kept and stored on the Company’s
premises; (ii) promptly and fully disclose the existence and describe the nature
of the Invention to the Company in writing (and without request); (iii) assign
(and the Executive hereby assigns) to the Company all of his right, title and
interest in and to the Invention, any applications he makes for patents or
copyrights in any country, and any patents or copyrights granted to the
Executive in any country; and (iv) acknowledge and deliver promptly to the
Company any written instruments, and perform any other acts necessary in the
Company’s opinion to preserve property rights in the Invention against
forfeiture, abandonment or loss and to obtain and maintain letters patent and/or
copyrights on the Invention and to vest the entire right and title to the
Invention in the Company, whether during or after the Executive’s employment
with the Company.
     (c) The Executive represents that, as of the date of this Agreement, he has
no right under and will make no claims against the Company with respect to any
inventions, discoveries, improvements, ideas or works of authorship which would
be Inventions if made, conceived, authored or acquired by him during the term of
this Agreement.
     (d) To the extent that any Invention qualifies as “work made for hire” as
defined in 17 U.S.C. § 101 (1976), as amended, such Invention will constitute
“work made for hire” and, as such, will be the exclusive property of the
Company.
     (e) Pursuant to Minnesota law, this Section 10 does not apply to any
invention for which no equipment, supplies, facility, or trade secret
information of the Company was used and which was developed entirely on the
Executive’s own time, and (i) which does not relate directly to any business of
the Company or any of the Company’s actual

7



--------------------------------------------------------------------------------



 



or demonstrably anticipated research or development, or (ii) which does not
result from any work the Executive performs for the Company.
     Section 11. Injunctive Relief. Without intending to limit the remedies
available to the Company, the Executive acknowledges that in the event of a
breach of any of the covenants contained in Sections 7, 8, 9 or 10 may result in
material irreparable injury to the Company or its subsidiaries or affiliates for
which there is no adequate remedy at law, that it will not be possible to
measure damages for such injuries precisely and that, in the event of such a
breach or threat thereof, the Company shall be entitled to obtain a temporary
restraining order and/or a preliminary or permanent injunction, without the
necessity of proving irreparable harm or injury as a result of such breach or
threatened breach of Sections 7, 8, 9 or 10, restraining the Executive from
engaging in activities prohibited by Sections 7, 8, 9 and 10 or such other
relief as may be required specifically to enforce any of the covenants in
Sections 7, 8, 9 and 10.
     Section 12. Representations and Warranties of the Executive. The Executive
represents and warrants to the Company as follows:
     (a) This Agreement, upon execution and delivery by the Executive, will be
duly executed and delivered by the Executive and (assuming due execution and
delivery hereof by the Company) will be the valid and binding obligation of the
Executive enforceable against the Executive in accordance with its terms.
     (b) Neither the execution and delivery of this Agreement, the consummation
of the transactions contemplated hereby nor the performance of this Agreement in
accordance with its terms and conditions by the Executive (1) requires the
approval or consent of any governmental body or of any other person or
(2) conflicts with or results in any breach or violation of, or constitutes (or
with notice or lapse of time or both would constitute) a default under, any
agreement, instrument, judgment, decree, order, statute, rule, permit or
governmental regulation applicable to the Executive. Without limiting the
generality of the foregoing, the Executive is not a party to any
non-competition, non-solicitation, no hire or similar agreement that prohibits
or conflicts in any way the Executive’s employment hereunder.
     The representations and warranties of the Executive contained in this
Section 12 shall survive the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby.
     Section 13. Representations and Warranties of the Company. The Company
represents and warrants to the Executive as follows:
     (a) This Agreement, upon execution and delivery by the Company, will be
duly executed and delivered by the Company and (assuming due execution and
delivery hereof by the Executive) will be the valid and binding obligation of
the Company enforceable against the Company in accordance with its terms.
     (b) Neither the execution and delivery of this Agreement, the consummation
of the transactions contemplated hereby nor the performance of this Agreement in

8



--------------------------------------------------------------------------------



 



accordance with its terms and conditions by the Company (1) requires the
approval or consent of any governmental body or of any other person or
(2) conflicts with or results in any breach or violation of, or constitutes (or
with notice or lapse of time or both would constitute) a default under, any
agreement, instrument, judgment, decree, order, statute, rule, permit or
governmental regulation applicable to the Company.
     The representations and warranties of the Company contained in this
Section 13 shall survive the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby.
     Section 14. Successors and Assigns; No Third-Party Beneficiaries. This
Agreement shall inure to the benefit of, and be binding upon, the successors and
assigns of each of the parties, including, but not limited to, the Executive’s
heirs and the personal representatives of the Executive’s estate; provided,
however, that neither party shall assign or delegate any of the obligations
created under this Agreement without the prior written consent of the other
party. Notwithstanding the foregoing, the Company shall have the unrestricted
right to assign this Agreement and to delegate all or any part of its
obligations hereunder to any of its subsidiaries or Affiliates, but in such
event such assignee shall expressly assume all obligations of the Company
hereunder and the Company shall remain fully liable for the performance of all
of such obligations in the manner prescribed in this Agreement. Nothing in this
Agreement shall confer upon any person or entity not a party to this Agreement,
or the legal representatives of such person or entity, any rights or remedies of
any nature or kind whatsoever under or by reason of this Agreement.
     Section 15. Waiver and Amendments. Any waiver, alteration, amendment or
modification of any of the terms of this Agreement shall be valid only if made
in writing and signed by the parties hereto; provided, however, that any such
waiver, alteration, amendment or modification is consented to on the Company’s
behalf by the Board of Directors or Compensation Committee of the Board. No
waiver by either of the parties hereto of their rights hereunder shall be deemed
to constitute a waiver with respect to any subsequent occurrences or
transactions hereunder unless such waiver specifically states that it is to be
construed as a continuing waiver.
     Section 16. Severability and Governing Law. The Executive acknowledges and
agrees that the covenants set forth in Section 7 hereof are reasonable and valid
in geographical and temporal scope and in all other respects. If any of such
covenants or such other provisions of this Agreement are found to be invalid or
unenforceable by a final determination of a court of competent jurisdiction
(a) the remaining terms and provisions hereof shall be unimpaired and (b) the
invalid or unenforceable term or provision shall be deemed replaced by a term or
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable term or provision. This Agreement
shall be governed by and construed in accordance with the laws of the state of
Minnesota applicable to contracts made and to be performed entirely within such
state.

9



--------------------------------------------------------------------------------



 



     Section 17. Notices.
     (a) All communications under this Agreement shall be in writing and shall
be delivered by hand or mailed by overnight courier or by registered or
certified mail, postage prepaid:
     (1) If to the Executive, at                                         , or at
such other address as the Executive may have furnished the Company in writing,
and
     (2) If to the Company, at 10700 Bren Road West, Minnetonka, Minnesota
55343, marked for the attention of Senior Vice President, Human Resources, or at
such other address as it may have furnished in writing to the Executive.
     (b) Any notice so addressed shall be deemed to be given: if delivered by
hand, on the date of such delivery; if mailed by courier, on the first business
day following the date of such mailing; and if mailed by registered or certified
mail, on the third business day after the date of such mailing.
     Section 18. Section Headings. The headings of the sections and subsections
of this Agreement are inserted for convenience only and shall not be deemed to
constitute a part thereof, affect the meaning or interpretation of this
Agreement or of any term or provision hereof.
     Section 19. Entire Agreement. This Agreement, the Severance Plan and the
CIC Severance Agreement constitute the entire understanding and agreement of the
parties hereto regarding the employment of the Executive. This Agreement
supersedes all prior negotiations, discussions, correspondence, communications,
understandings and agreements between the parties relating to the subject matter
of this Agreement.
     Section 20. Survival of Operative Sections. Upon any termination of the
Executive’s employment, the provisions of Sections 6(e) and 7 through 21 of this
Agreement shall survive to the extent necessary to give effect to the provisions
thereof.
     Section 21. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which
together shall be considered one and the same agreement. Facsimile execution and
delivery of this Agreement shall be legal, valid and binding execution and
delivery for all purposes.

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first above written.

            AMERICAN MEDICAL SYSTEMS, INC.
        By:   /s/ Randall Ross         Randall Ross        Senior Vice
President, Human Resources                 /s/ Maximillian D. Fiore        
Maximillian D. Fiore             

11